Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Claim Objections
Claim 7 recites the limitation "further comprising writing the first level address and the second level address to memory".  It is not clear which memory the limitation is referring to.  Examiner suggests amending the limitation by reciting “to a memory”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
20 recites the limitation "wherein the instructions further cause the computer to write the first level address and the second level address to the memory".  There is insufficient antecedent basis for “the memory”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-12, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 9223600) in view of Bloch (US 20140089528).
Regarding Claim 1, Ross (US 9223600) teaches 
A method, comprising:
determining that an instruction is marked for address tracing (4:36-40, The interrupt calls for one or more traces, i.e., strings of emulating or other substitute instructions to be found or generated at method segment M21), 
executing, responsive to a determination that the instruction is marked for address tracing, the instruction, wherein the executing includes translating a second memory address associated with the instruction from a first level address to a second level address (Claim 1, the virtual trace address identifies a trace location in memory of a trace of instructions for emulating the instruction, the trace location also having a physical trace address, and a translation lookaside buffer (TLB) coupled to the DART to convert the virtual trace address to the physical trace address); 
and recording, responsive to the determination, the first level address and the second level address (Claim 30, writing an entry into a dynamic address redirection table (DART) of the data processor, the entry associating an address of a memory location storing the instruction with an address of a memory location storing the trace, the DART being separate from the instruction pipeline).

Ross did not specifically teach
wherein the instruction is stored at a first memory address.

However, Bloch (US 20140089528) teaches
wherein the instruction is stored at a first memory address (Paragraph 0036, the memory range for at least some request messages is assumed to be specified in terms of virtual memory addresses, which are translated by HCA 24 into physical (machine) addresses in memory 28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined  Ross’ teaching to Bloch’s in order to avoid future page faults with respect to packets that are not arrived and memory pages that are not actually required by enabling a driver to determine pages to which all data in 

Regarding Claim 2, Ross and Bloch teach
The method of claim 1.

Ross did not teach 
wherein the executing further includes translating the second level address to a third level address; and the method further comprises recording, responsive to the determination that the instruction is marked for address tracing,  the third level address.

However, Bloch teaches
wherein the executing further includes translating the second level address to a third level address (Paragraph 0029, First, translation from virtual to “physical” addresses using respective page tables for each guest domain, and then translation from these “physical” addresses to actual machine memory addresses); 
and the method further comprises recording, responsive to the determination that the instruction is marked for address tracing, the third level address (Paragraph 0084, The NIC translates the virtual address to the corresponding physical address, and checks whether the page containing this address is present in host memory 28 (using MPT unit 56, for example), at a page checking step 82. If the desired page is not present in the memory, the NIC generates a page fault event, at a page fault step 84; Paragraph 0029, Page faults may occur at either stage of the address translation process, and the techniques for handling and avoiding page faults that are described herein may be applied at either or both of these stages) Examiner Comments:  The process of detecting page faults can be interpreted to tracing.  Since the Page fault detection in Bloch can also be done in translation process from these "physical" addresses to actual machine memory addresses, then Bloch teaches address tracing in the third level address.  The third level address being the machine memory address.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ross’ teaching to Bloch’s in order to avoid future page faults with respect to packets that are not arrived and memory pages that are not actually required by enabling a driver to determine pages to which all data in message are to be written to load appropriate pages using base address and data length of the message.

Regarding Claim 3, Ross and Bloch teach
The method of claim 2.

Ross did not specifically teach
wherein: the third level address is a machine memory address; the second level address is a guest physical memory address; and the first level address is a guest virtual memory address.

However, Bloch (US 20140089528) teaches
First, translation from virtual to "physical" addresses using respective page tables for each guest domain, and then translation from these "physical" addresses to actual machine memory addresses).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ross’ teaching to Bloch’s in order to avoid future page faults with respect to packets that are not arrived and memory pages that are not actually required by enabling a driver to determine pages to which all data in message are to be written to load appropriate pages using base address and data length of the message.

Regarding Claim 7, Ross and Bloch teach
The method of claim 1, further comprising writing the first level address and the second level address to memory, wherein recording the first level address and the second level address comprises recording the first level address and the second level address in an array (Ross [2:45-55, TLB 67 includes a cache 71 that stores a subset of the information in page table 35, which associates virtual pages with physical pages]) Examiner Comments:  The page table can be interpreted to the claimed array.

Regarding Claim 10, Ross teaches

determine that an instruction is marked for address tracing  (4:36-40, The interrupt calls for one or more traces, i.e., strings of emulating or other substitute instructions to be found or generated at method segment M21), 
execute, responsive to a determination that the instruction is marked for address tracing, the instruction, wherein the executing includes translating a second memory address associated with the instruction from a first level address to a second level address  (Claim 1, the virtual trace address identifies a trace location in memory of a trace of instructions for emulating the instruction, the trace location also having a physical trace address, and a translation lookaside buffer (TLB) coupled to the DART to convert the virtual trace address to the physical trace address); 
and record, responsive to the determination, the first level address and the second level address (Claim 30, writing an entry into a dynamic address redirection table (DART) of the data processor, the entry associating an address of a memory location storing the instruction with an address of a memory location storing the trace, the DART being separate from the instruction pipeline).

Ross did not specifically teach
wherein the instruction is stored at a first memory address.

However, Bloch (US 20140089528) teaches
the memory range for at least some request messages is assumed to be specified in terms of virtual memory addresses, which are translated by HCA 24 into physical (machine) addresses in memory 28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined  Ross’ teaching to Bloch’s in order to avoid future page faults with respect to packets that are not arrived and memory pages that are not actually required by enabling a driver to determine pages to which all data in message are to be written to load appropriate pages using base address and data length of the message.
 
Regarding Claim 11, Ross and Bloch teach
The system of claim 10.

Ross did not teach 
wherein the executing further includes translating the second level address to a third level address; and the processor is further configured to record, responsive to the determination that the instruction is marked for address tracing, the third level address.

However, Bloch teaches
First, translation from virtual to “physical” addresses using respective page tables for each guest domain, and then translation from these “physical” addresses to actual machine memory addresses); 
and the processor is further configured to record, responsive to the determination that the instruction is marked for address tracing, the third level address (Paragraph 0084, The NIC translates the virtual address to the corresponding physical address, and checks whether the page containing this address is present in host memory 28 (using MPT unit 56, for example), at a page checking step 82. If the desired page is not present in the memory, the NIC generates a page fault event, at a page fault step 84; Paragraph 0029, Page faults may occur at either stage of the address translation process, and the techniques for handling and avoiding page faults that are described herein may be applied at either or both of these stages) Examiner Comments:  The process of detecting page faults can be interpreted to tracing.  Since the Page fault detection in Bloch can also be done in translation process from these "physical" addresses to actual machine memory addresses, then Bloch teaches address tracing in the third level address.  The third level address being the machine memory address.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ross’ teaching to Bloch’s in order to avoid future page faults with respect to packets that are not arrived and memory pages that are not actually required by enabling a driver to determine pages to which all data in message are to be written to load appropriate pages using base address and data length of the message.

Regarding Claim 12, Ross and Bloch teach
The system of claim 11.

Ross did not specifically teach
wherein: the third level address is a machine memory address; the second level address is a guest physical memory address; and the first level address is a guest virtual memory address.

However, Bloch (US 20140089528) teaches
wherein: the third level address is a machine memory address; the second level address is a guest physical memory address; and the first level address is a guest virtual memory address (Paragraph 0029, First, translation from virtual to "physical" addresses using respective page tables for each guest domain, and then translation from these "physical" addresses to actual machine memory addresses).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ross’ teaching to Bloch’s in order to avoid future page faults with respect to packets that are not arrived and memory pages that are not actually required by enabling a driver to determine pages to which all data in message are to be written to load appropriate pages using base address and data length of the message.

Regarding Claim 15, Ross and Bloch teach
The system of claim 10, wherein the processor is further configured to write the first level address and the second level address to the memory, wherein recording the first level address and the second level address comprises recording the first level address and the second level address in an array  (Ross [2:45-55, TLB 67 includes a cache 71 that stores a subset of the information in page table 35, which associates virtual pages with physical pages]) Examiner Comments:  The page table can be interpreted to the claimed array. 

Regarding Claim 18, Ross teaches 
A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 
determine that an instruction is marked for address tracing  (4:36-40, The interrupt calls for one or more traces, i.e., strings of emulating or other substitute instructions to be found or generated at method segment M21), 
execute, responsive to a determination that the instruction is marked for address tracing, the instruction, wherein the executing includes translating a second memory address associated with the instruction from a first level address to a second level address (Claim 1, the virtual trace address identifies a trace location in memory of a trace of instructions for emulating the instruction, the trace location also having a physical trace address, and a translation lookaside buffer (TLB) coupled to the DART to convert the virtual trace address to the physical trace address); 
and record, responsive to the determination, the first level address and the second level address (Claim 30, writing an entry into a dynamic address redirection table (DART) of the data processor, the entry associating an address of a memory location storing the instruction with an address of a memory location storing the trace, the DART being separate from the instruction pipeline).  

Ross did not specifically teach
wherein the instruction is stored at a first memory address.

However, Bloch (US 20140089528) teaches
wherein the instruction is stored at a first memory address (Paragraph 0036, the memory range for at least some request messages is assumed to be specified in terms of virtual memory addresses, which are translated by HCA 24 into physical (machine) addresses in memory 28).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined  Ross’ teaching to Bloch’s in order to avoid future page faults with respect to packets that are not arrived and memory pages that are not actually required by enabling a driver to determine pages to which all data in 

Regarding Claim 20, Ross and Bloch teach
The computer program product of claim 18, wherein the instructions further cause the computer to write the first level address and the second level address to the memory, wherein recording the first level address and the second level address comprises recording the first level address and the second level address in an array (Ross [2:45-55, TLB 67 includes a cache 71 that stores a subset of the information in page table 35, which associates virtual pages with physical pages]) Examiner Comments:  The page table can be interpreted to the claimed array.


Claims 4, 5, 8, 13, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 9223600) in view of Bloch (US 20140089528), further in view of Dewan (US 20180373647).

Regarding Claim 4, Ross and Bloch teach
The method of claim 1.

Ross and Bloch did not teach
further comprising: comparing the first level address to a first expected address; and comparing the second level address to a second expected address.

However, Dewan (US 20180373647) teaches 
further comprising: comparing the first level address to a first expected address (Claim 2, verify the translation comprises to verify the first translation based on a comparison of the translated guest physical address to a guest physical address translated using the secured translation mapping of virtual linear addresses-to-guest physical addresses); 
and comparing the second level address to a second expected address (Claim 4, verify the translation comprises to verify the second translation based on a comparison of the translated host physical address to a host physical address translated using the secured translation mapping of guest physical addresses-to-host physical addresses).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ross and Bloch’s teaching to Dewan’s in order to perform translation of the virtual linear address by translating physical host address of the computing device using a page table associated with the requesting virtual machine and a page label associated with the virtual machine monitor (Dewan [Summary]).

Regarding Claim 5, Ross, Bloch and Dewan teach
The method of claim 4.

Ross and Bloch did not teach
further comprising outputting a result of the comparisons.

However, Dewan (US 20180373647) teaches 
further comprising outputting a result of the comparisons (Paragraph 0056, In block 622, if the host service device 102 determines that the locked LA→GPA mapping 308 is different from the VM page table, the method 600 advances to block 624 to generate a security fault).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ross and Bloch’s teaching to Dewan’s in order to perform translation of the virtual linear address by translating physical host address of the computing device using a page table associated with the requesting virtual machine and a page label associated with the virtual machine monitor (Dewan [Summary]).

Regarding Claim 8, Ross and Bloch teach
The method of claim 1.

Ross and Bloch did not teach
further comprising disabling cache lookup and translation lookaside buffer lookup for the instruction.

However, Dewan (US 20180373647) teaches 
In block 408, the memory mapper security controller 216 ensures the secure translation cache 224 is inaccessible by the virtual machine(s) 204 and the virtual machine monitor 202. For example, in some embodiments, the memory mapper security controller 216 may ensure that the host physical address space of the secure translation cache 224 cannot be mapped by the virtual machine monitor 202 or the virtual machines 204).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ross and Bloch’s teaching to Dewan’s in order to perform translation of the virtual linear address by translating physical host address of the computing device using a page table associated with the requesting virtual machine and a page label associated with the virtual machine monitor (Dewan [Summary]).

Regarding Claim 13, Ross and Bloch teach
The system of claim 10.

Ross and Bloch did not teach
wherein the processor is further configured to: compare the first level address to a first expected address; and compare the second level address to a second expected address.

However, Dewan (US 20180373647) teaches 
verify the translation comprises to verify the first translation based on a comparison of the translated guest physical address to a guest physical address translated using the secured translation mapping of virtual linear addresses-to-guest physical addresses); 
and compare the second level address to a second expected address (Claim 4, verify the translation comprises to verify the second translation based on a comparison of the translated host physical address to a host physical address translated using the secured translation mapping of guest physical addresses-to-host physical addresses).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ross and Bloch’s teaching to Dewan’s in order to perform translation of the virtual linear address by translating physical host address of the computing device using a page table associated with the requesting virtual machine and a page label associated with the virtual machine monitor (Dewan [Summary]).

Regarding Claim 14, Ross, and Bloch teach
The system of claim 10.

Ross and Bloch did not teach
wherein the processor is further configured to output a result of the comparisons.


wherein the processor is further configured to output a result of the comparisons (Paragraph 0056, In block 622, if the host service device 102 determines that the locked LA→GPA mapping 308 is different from the VM page table, the method 600 advances to block 624 to generate a security fault).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ross and Bloch’s teaching to Dewan’s in order to perform translation of the virtual linear address by translating physical host address of the computing device using a page table associated with the requesting virtual machine and a page label associated with the virtual machine monitor (Dewan [Summary]).

Regarding Claim 16, Ross and Bloch teach
The system of claim 10.

Ross and Bloch did not teach
wherein the processor is further configured to disable cache lookup and translation lookaside buffer lookup for the instruction.

However, Dewan (US 20180373647) teaches 
wherein the processor is further configured to disable cache lookup and translation lookaside buffer lookup for the instruction (Paragraph 0036, In block 408, the memory mapper security controller 216 ensures the secure translation cache 224 is inaccessible by the virtual machine(s) 204 and the virtual machine monitor 202. For example, in some embodiments, the memory mapper security controller 216 may ensure that the host physical address space of the secure translation cache 224 cannot be mapped by the virtual machine monitor 202 or the virtual machines 204).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ross and Bloch’s teaching to Dewan’s in order to perform translation of the virtual linear address by translating physical host address of the computing device using a page table associated with the requesting virtual machine and a page label associated with the virtual machine monitor (Dewan [Summary]).

Regarding Claim 19, Ross and Bloch teach
The computer program product of claim 18.

Ross and Bloch did not teach
further comprising: comparing the first level address to a first expected address; and comparing the second level address to a second expected address.

However, Dewan (US 20180373647) teaches 
wherein the instructions further cause the computer to: compare the first level address to a first expected address (Claim 2, verify the translation comprises to verify the first translation based on a comparison of the translated guest physical address to a guest physical address translated using the secured translation mapping of virtual linear addresses-to-guest physical addresses); 
and Page 5 of 12Appl. No. 16/572,855Reply to Office Action of October 19, 2020 compare the second level address to a second expected address (Claim 4, verify the translation comprises to verify the second translation based on a comparison of the translated host physical address to a host physical address translated using the secured translation mapping of guest physical addresses-to-host physical addresses).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ross and Bloch’s teaching to Dewan’s in order to perform translation of the virtual linear address by translating physical host address of the computing device using a page table associated with the requesting virtual machine and a page label associated with the virtual machine monitor (Dewan [Summary]).

Claim 6, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 9223600) in view of Bloch (US 20140089528), further in view of Hummel (US20070168643).

Regarding Claim 6, Ross and Bloch teach
The method of claim 1.

Ross and Bloch did not teach


However, Hummel (US20070168643) teaches 
further comprising triggering an interrupt after recording at least one of the first address and the second address (Paragraph 0027, In one embodiment, the translation tables 36 may include an interrupt remapping table to remap interrupts signalled by the I/O devices 22 (e.g. via MSIs, and address range associated with interrupt operations, etc.)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ross and Bloch’s teaching to Hummel’s in order to optimize handling of direct memory access (DMA) traffic and related translation read/write traffic by providing a control logic coupled to the memory e.g. static RAM, translates the input/output (I/O) device-generated memory request e.g. memory read request, using the translation data that corresponds to device table entries in a device table stored in the memory and to input/output page tables (Hummel [Summary]).

Regarding Claim 9, Ross and Bloch teach
The method of claim 1.

Ross and Bloch did not teach
further comprising triggering an interrupt.

However, Hummel (US20070168643) teaches 
further comprising triggering an interrupt (Paragraph 0027, In one embodiment, the translation tables 36 may include an interrupt remapping table to remap interrupts signalled by the I/O devices 22 (e.g. via MSIs, and address range associated with interrupt operations, etc.)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ross and Bloch’s teaching to Hummel’s in order to optimize handling of direct memory access (DMA) traffic and related translation read/write traffic by providing a control logic coupled to the memory e.g. static RAM, translates the input/output (I/O) device-generated memory request e.g. memory read request, using the translation data that corresponds to device table entries in a device table stored in the memory and to input/output page tables (Hummel [Summary]).

Regarding Claim 17, Ross and Bloch teach
The system of claim 10.

Ross and Bloch did not teach
wherein

However, Hummel (US20070168643) teaches 
In one embodiment, the translation tables 36 may include an interrupt remapping table to remap interrupts signalled by the I/O devices 22 (e.g. via MSIs, and address range associated with interrupt operations, etc.)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ross and Bloch’s teaching to Hummel’s in order to optimize handling of direct memory access (DMA) traffic and related translation read/write traffic by providing a control logic coupled to the memory e.g. static RAM, translates the input/output (I/O) device-generated memory request e.g. memory read request, using the translation data that corresponds to device table entries in a device table stored in the memory and to input/output page tables (Hummel [Summary]).
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional references to address the newly added claimed limitations.

Conclusion



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.